

115 HR 4663 IH: Know Your Vets Act
U.S. House of Representatives
2017-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 4663IN THE HOUSE OF REPRESENTATIVESDecember 15, 2017Mr. Sean Patrick Maloney of New York (for himself and Mr. Gallagher) introduced the following bill; which was referred to the Committee on Armed ServicesA BILLTo improve the ability of separating or retiring members of the Armed Forces to seek services
			 provided by county veterans service officers.
	
 1.Short titleThis Act may be cited as the Know Your Vets Act. 2.Information regarding county veterans service officers (a)Provision of informationThe Secretary of Defense shall ensure that a member of the Armed Forces who is separating or retiring from the Armed Forces may elect to have the Department of Defense form DD–214 of the member transmitted to the appropriate county veterans service officer based on the mailing address provided by the member.
 (b)DatabaseThe Secretary of Defense, in coordination with the Secretary of Veterans Affairs, shall maintain a database of all county veterans service officers.
 (c)County veterans service officer definedIn this section, the term county veterans service officer means an employee of a county government, local government, or Tribal government who is covered by section 14.629(a)(2) of title 38, Code of Federal Regulations.
			